Order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about January 16, 2004, which denied respondent’s objections to the Support Magistrate’s order, entered on or about October 23, 2003, granting petitioner’s application to modify the payment schedule in a judgment of child support arrears to the extent of reducing the payments from $1,500 per month to $100 per week, unanimously modified, on the facts, to sustain respondent’s objection based upon the inadequacy of the financial evidence, the above order of the Support Magistrate vacated, and otherwise affirmed, without costs, and the matter remanded for a new hearing.
Eetitioner’s financial evidence, consisting entirely of an unattested financial disclosure “affidavit” and a single pay stub from the job he obtained in the course of the hearing, failed to satisfy his burden of showing a change in financial circumstances warranting a reduction of the payment schedule (see Matter of Derrick v Derrick, 162 AD2d 348, 350 [1990], lv denied 76 NY2d 708 [1990]). We note other evidence indicative of considerable financial resources and earning capacity. Concur— Friedman, J.P., Marlow, Gonzalez and Catterson, JJ.